                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

OPENPITTSBURGH.ORG and TRENTON POOL,                          }
                                                              }   No. 2:16-cv-01075-MRH
                              Plaintiffs,                     }
                                                              }   Judge Hornak
              vs.                                             }
                                                              }
KATHRYN BOOCKVAR, in her official capacity as the             }
acting Secretary of the Commonwealth of Pennsylvania;         }
DAVID VOYE, in his official capacity as Manager of the        }
Allegheny County Division of Elections; KATHRYN M.            }
HENS-GRECO, in her official capacity as an interim            }
Member of the Allegheny County Board of Elections;            }
THOMAS BAKER, in his official capacity as an interim          }
Member of the Allegheny Board of Elections and                }
ROBERT PALMOSINA, in his official capacity as an              }
interim Member of the Allegheny Board of Elections,           }
                                                              }   Electronically Filed.
                              Defendants.                     }

                        MOTION FOR ENLARGEMENT OF TIME

       AND NOW, comes the defendant, Secretary Boockvar, by her attorneys, Scott A.

Bradley, Senior Deputy Attorney General, and Karen M. Romano, Acting Chief Deputy

Attorney General, Chief, Litigation Section, and moves for an enlargement of time within which

to respond to the instant Third Amended Complaint:

       1. Plaintiffs initiated this constitutional challenge to certain provisions in Pennsylvania’s

Home Rule and Optional Plans Law, which also implicate Pennsylvania’s Election Code, by

filing a Complaint on July 22, 2015 (Doc. # 1).

       2. Recently, following argument on motions to dismiss filed by the Defendants with

respect to Plaintiffs’ Second Amended Complaint, the Court entered an Order (Doc. # 85) on

October 7, 2019, which granted Plaintiffs leave to file a Third Amended Complaint on or before

October 28, 2019.
       3. Plaintiffs filed their Third Amended Complaint (Doc. # 86) on October 28, 2019.

       4. The Defendants were directed to respond to Plaintiffs’ Third Amended Complaint

“within twenty-one days of Plaintiffs’ filing.” See (Doc. # 85). Thus, the Defendants’ responses

to the Third Amended Complaint are due on or before November 19, 2019.

       5. Secretary Boockvar is requesting a brief enlargement of time of seven (7) days, or

until November 26, 2019, within which to answer or otherwise respond to the Third Amended

Complaint in this matter. Secretary Boockvar and the Department of State were involved in the

recent election held on November 5, 2019, and were therefore not available to consult and confer

with undersigned counsel on the proposed response to Plaintiffs’ Third Amended Complaint.

       6. Undersigned counsel has discussed this request with all counsel in this matter and all

counsel have indicated that there is no objection to this request.

       WHEREFORE, Secretary Boockvar respectfully request an enlargement of time of seven

(7) days, or until November 26, 2019, within which to answer or otherwise respond to the Third

Amended Complaint in this matter.

                                                  Respectfully submitted,

                                                  JOSH SHAPIRO
                                                  Attorney General


                                                      s/ Scott A. Bradley
Office of Attorney General                         Scott A. Bradley
Litigation Section                                 Senior Deputy Attorney General
1521 Waterfront Place                              Attorney I.D. No. 44627
Mezzanine Level
Pittsburgh, PA 15222                               Karen M. Romano
                                                   Acting Chief Deputy Attorney General
Phone: (412) 565-3586
Fax: (412) 565-3019

Date: November 15, 2019




                                                  2
3
